Citation Nr: 1717843	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  16-28 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
and Pension Management Center in Philadelphia, Pennsylvania


THE ISSUE

Recognition as the surviving spouse of a veteran, for the purpose of entitlement to Dependency and Indemnity Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The appellant asserts that she is the surviving spouse of the Veteran who had active service from August 1943 to January 1946.  The Veteran died in February 2014.  This appeal comes to the Board of Veterans' Appeals (Board) from a March 2014 rating decision of the RO and Pension Center in Philadelphia, Pennsylvania.  

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  This appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c) (2016); 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The appellant and Veteran were married on July [REDACTED], 2013. 

2.  The Veteran died on February [REDACTED], 2014.  

3.  The appellant and Veteran were married for less than one year prior the Veteran's death.

4.  A common law marriage for the establishment of a marital relationship for VA purposes prior to the date of the July [REDACTED], 2013 marriage cannot be otherwise established.  






CONCLUSION OF LAW

The criteria for recognition of the appellant as the surviving spouse of the Veteran for the purpose of entitlement to DIC benefits are not met.  38 U.S.C.A. §§ 101(3), 103, 1102, 1304, 1310, 1541, 5107(b) (West 2014); 38 C.F.R. §§ 3.1(j), 3.50, 3.53, 3.54, 3.102, 3.205 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  

In the context of a claim for dependency and indemnity compensation (DIC) benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

In an April 2016 letter, the RO provided notice regarding what information and evidence is needed to substantiate a claim for service connection for the cause of the Veteran's death, as well as what information and evidence must be submitted by the appellant, and what evidence VA would obtain.  Although notice compliant with Hupp was not provided and the notice did not include provisions for disability ratings and for the effective date of the claim, see Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Board finds that there is no prejudice to the appellant in this case.  The question at issue is not whether the Veteran died from a service-connected disability.  The sole question is the appellant's qualification as the surviving spouse of the Veteran.  

Regarding the duty to assist, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the general duty to assist provision, 
38 U.S.C. A. § 5103A(a), rather than the provision specifically addressing when medical examinations are required in compensation claims, 38 U.S.C.A. 
§ 5103A(d), is applicable to claims for service connection for the cause of the Veteran's death.  Wood v. Peake, 520 F.3d 1345, 1347 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008). 

The Board acknowledges that a VA medical opinion has not been obtained; however, the Board finds that a VA opinion is not necessary in order to decide this claim.  The Board notes that the duty to obtain a medical opinion under 38 U.S.C.A. § 5103(d) is inapplicable to DIC claims because the provision specifically states it only applies for "disability compensation."  See DeLaRosa v. Peake, 515 F. 3d 1319 (Fed. Cir. 2008).  Nevertheless, in Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008), the Federal Circuit further clarified DeLaRosa indicating that while § 5103(d) is inapplicable to DIC claims, the provision of § 5103(a) still requires VA to make "reasonable efforts" to provide assistance if requested, to include obtaining a medical opinion.  VA is excused from this obligation when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  
38 U.S.C.A. § 5103(a)(2).  Here, the Board finds that a medical opinion is not necessary to decide service connection for the cause of the Veteran's death, as there remain no questions regarding the relationship between the Veteran's death and service.  The sole remaining question is whether the appellant is the surviving spouse of the Veteran.  The Board finds that no reasonable possibility exists that a medical opinion would aid in substantiating the claim.

All relevant documentation has been secured or attempted to be secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the record as to the issue on appeal.  38 U.S.C.A. §§ 5103, 5103A(a), 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Basic Eligibility for VA Death Benefits

Only eligible applicants are entitled to VA benefits.  The appellant in this case seeks recognition as an eligible applicant as the Veteran's surviving spouse in order to obtain DIC benefits.  A surviving spouse may qualify for dependency and indemnity compensation if the marriage to the veteran occurred before or during his service or, if married to him after his separation from service, (1) before the expiration of 15 years after the termination of the period of service in which the injury or disease causing the death of the veteran was incurred or aggravated, or (2) for 1 year or more, or (3) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. §§ 1102, 1304, 1541; 38 C.F.R. §3.54.

The term "surviving spouse," except as provided in 38 C.F.R. § 3.52 (2016), means a person whose marriage to the veteran meets the requirements of 38 C.F.R. § 3.1(j) (2016) and who was the spouse of the veteran at the time of the veteran's death.  
38 C.F.R. § 3.50(b).  Additionally, the surviving spouse of a veteran must have lived with the veteran continuously from the date of marriage to the date of the veteran's death except where there was a separation that was due to the misconduct of, or procured by, the veteran without the fault of the spouse in the case of temporary separations.  38 C.F.R. § 3.50(b)(1).

The requirement that there must be "continuous cohabitation" from the date of marriage to the date of death of the veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of or procured by the veteran without the fault of the surviving spouse. 38 C.F.R. 
§ 3.53(a).  Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  38 C.F.R. § 3.53(a). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  
The Board has thoroughly reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

The appellant contends that she is entitled to DIC benefits as the surviving spouse of the Veteran because she and the Veteran were married via common law marriage in the state of South Carolina for seven months prior to their July 2013 marriage.  Specifically, in a June 2016 statement, the appellant wrote that she and the Veteran lived together as husband and wife for seven months prior to marriage.  

Marriage is, for VA benefits purposes, valid under the law of the place where the parties resided at the time of the marriage, or the laws of the place where the parties resided when the right to benefits accrued.  38 C.F.R. § 3.1(j).  Here, the record shows that the Veteran and the appellant resided in South Carolina, where he died in February 2014.  Accordingly, the Board must look to the laws of the State of South Carolina to determine whether the appellant and the Veteran had entered into a valid common law marriage. 

The state of South Carolina does provide for "common law marriage."  Under South Carolina law, a common-law marriage is formed when two parties contract to be married.  Johnson v. Johnson, 235 S.C. 542, 550, 112 S.E.2d 647, 651 (1960).  An express contract is not necessary to form a common law marriage; the agreement may be inferred from the circumstances.  Id.; Kirby v. Kirby, 270 S.C. 137, 140,
241 S.E.2d 415, 416 (1978).  Where the evidence shows that the parties participated in "apparently matrimonial" cohabitation, and that while cohabiting the parties had a reputation in the community as being married, a rebuttable presumption arises that a common-law marriage was created.  Jeanes v. Jeanes, 255 S.C. 161, 166-67, 
177 S.E.2d 537, 539-40 (1970).  There is "a strong presumption in favor of marriage by cohabitation, apparently matrimonial, coupled with social acceptance over a long period of time."  Barker v. Baker, 330 S.C. 361, 367, 499 S.E.2d 503, 506 (Ct. App. 1998).  Circumstantial evidence relied upon to prove a common-law marriage is the amount of time a couple has lived together and whether the couple publicly held themselves out as husband and wife.  

VA received a marriage certificate from the state of South Carolina showing that the appellant and Veteran were legally married on July [REDACTED], 2013.  VA received a death certificate from the state of South Caroling showing that the Veteran died on February [REDACTED], 2014. 

A July 2013 VA-Form 21-686c "Declaration of Status of Dependents" signed by the Veteran reflects that he and the appellant were married in South Carolina on July [REDACTED], 2013.  The Veteran did not list any children.  

In a May 2015 statement, a church secretary wrote that the Veteran had expressed happiness and enthusiasm after meeting the appellant, and that the appellant and Veteran dated for approximately seven months prior to marriage.  The May 2015 statement also reflects that the appellant and the Veteran visited the church office frequently, and that the two clearly loved one another.  

In a May 2015 VA Form 21P-4171 "Supporting Statement Regarding Marriage," the appellant's daughter advanced knowing the Veteran for eight months, that the appellant and the Veteran were "always together," and that she heard the appellant and Veteran refer to each other as husband and wife.  The May 2015 statement also indicates that the appellant and Veteran were together in public and at home beginning in December 2012.  

A May 2015 VA Form 21P-4171 from the appellant's granddaughter reflects knowing the Veteran for seven months, that the appellant and Veteran were "always together," and that the granddaughter had heard the appellant and Veteran refer to each other as husband and wife beginning in December 2012.  

An additional May 2015 statement reflects that the appellant wrote that she had met the Veteran in December 2012, that the two intended to marry, and that couple married on July [REDACTED], 2013 after seven months of "being together."  A June 2016 statement reflects that the appellant wrote that she and the Veteran lived together as husband and wife for seven months prior to marriage.   

In a May 2016 administrative decision, VA determined that a common-law marriage between the appellant and the Veteran could not be established for the seven months preceding the July 2013 marriage.  

Initially, the Board finds that appellant and Veteran were married for less than one year prior the Veteran's death.  The marriage certificate from the state of South Carolina shows that the appellant and Veteran were married on July [REDACTED], 2013, and a death certificate from the state of South Carolina shows that the Veteran died on February [REDACTED], 2014. 

After a review of all the evidence, the Board finds that the weight of the evidence of record does not demonstrate that the appellant and Veteran were in valid common law marriage in the State of Carolina for seven months or more prior to July 2013.  In a July 2013 signed statement on dependency, the Veteran wrote that he and the appellant were legally married on July [REDACTED], 2013 and did not indicate that there was any attempt at a common law marriage prior to the date of legal marriage, to include cohabitation.  The Board finds that the Veteran's own signed statement concerning the status of the marriage, to include the date of legal marriage with no assertion of any attempt at a common law marriage, is highly probative.  

The May 2015 statement from the church secretary reflects that the appellant and Veteran dated for approximately seven months before marriage.  The May 2015 statement does not indicate that the two cohabitated prior to marriage or held themselves out as married to the public or those around them prior to July 2013.  

The Board also acknowledges the May 2015 VA Form 21P-4171 "Supporting Statement Regarding Marriage" from the appellant's daughter and granddaughter on interactions of the Veteran and the appellant prior to their legal marriage in July 2013; however, general statements that the two were "always together" does not demonstrate that the appellant and Veteran believed they were married under the common law prior to July 2013.  Further, the May 2015 statements reflect that the daughter and granddaughter indicated that the appellant and the Veteran were always together and referred to one another as husband and wife beginning in December 2012; however, the same May 2015 statements reflect that the appellant's granddaughter and daughter only knew the Veteran, who died in February 2014, for seven and eight months, respectively.  By necessary logical inference, the May 2015 statements demonstrate that neither the daughter nor granddaughter knew the Veteran in December 2012.  Rather, the daughter and granddaughter's May 2015 statements indicate that that two did not in fact know the Veteran until, at the earliest, approximately July 2013, which incidentally coincides with the legal date of marriage.  

In a separate May 2015 statement, the appellant asserted that she and the Veteran intended to marry "and we did after 7 months of being together."  As such, by her own statement, the appellant acknowledges that she and the Veteran were in fact married in July 2013 and not earlier.  Further, an explanation of "being together" does not state that the couple lived together or held themselves out as married to the public or those around.  In addition, the appellant's June 2016 statement reflects that the Veteran and appellant lived together as husband and wife for seven months prior to being married in July 2013, approximately the same month that the appellant stated that she began dating the Veteran, which the Board finds not credible.  See May 2015 and June 2016 statements.  While it is possible under different circumstances that a couple could hold themselves out as being married within the same month of meeting one another, it strains credulity and is not consistent with other evidence of record (e.g., the July 2013 declaration) in the case at hand.

In summary, after a review of all the evidence of record, the Board finds that the appellant and the Veteran were not legally married for one year prior to the Veteran's death in February 2014, and by not having a contract to marry, by not participating in an "apparent matrimonial cohabitation," and by not holding themselves out publicly as man and wife prior to July 2013, the appellant and the Veteran did not meet the criteria for a common law marriage under South Carolina law.  The Veteran has specifically stated that the date of marriage was on July [REDACTED], 2013 and not earlier, which the Board has found to be highly probative.  Accordingly, the weight of the evidence does not demonstrate that that the appellant is considered the Veteran's surviving spouse.  As a preponderance of the evidence of record is against the claim, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  


ORDER

Recognition as the surviving spouse of the Veteran for the purpose of entitlement to DIC benefits is denied.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


